Opinion issued October 2, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00299-CV
____________

MARK RILEY, INDIVIDUALLY AND AS TRUSTEE OF THE ROBERT
ALPERT 1996 CHILDREN’S TRUST,  Appellant

V.

DENNIS PROCTOR, AS TRUSTEE OF THE ROBERT ALPERT 1996
CHILDREN’S TRUST, AND ROMAN ALPERT,  Appellees




On Appeal from Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 325013





MEMORANDUM OPINION
           On August 28, 2003, the Court issued an order stating that unless appellant, Mark
Riley, individually and as Trustee of The Robert Alpert 1996 Children’s Trust, filed a
response to appellees’ motion to dismiss, showing that this appeal is not moot, this appeal
would be dismissed.  Appellant has not filed such a response.  
           Accordingly, for the reasons set forth in the order of August 28, 2003, this appeal is
dismissed. 
 
PER CURIAM
 
Panel consists of Justices Hedges, Nuchia, and Higley.